** RESIGNATION LETTER — SCHOOL BOARD MEMBER — ACCEPTANCE ** ENCLOSED IS A LETTER OF RESIGNATION FROM ONE C. L. HUDSON . . . THE LETTER IS UNDATED . . . BUT BEARS AN ACCEPTANCE AND A DECLARATION OF VACANCY SIGNED BY THE COUNTY SUPERINTENDENT, AND A RECOMMENDATION BY MR. HUDSON THAT T. B. KUNHART BE APPOINTED TO THE OFFICE.  QUESTION: THE APPOINTMENT APPEARS TO BE BEFORE THE EXPIRATION OF THE TWENTY(20) DAY AFTER THE VACANCY OCCURRED AND THEREFORE INEFFECTIVE.  CITE: 51 O.S. 32 [51-32], 70 O.S. 188 [70-188], OPINION NO. APRIL 20, 1949 (RICHARD M. HUFF)